DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 are objected to because of the following informalities:  
1. In claim 5, for the limitation “power on” and “oxygen on”, examiner recommend changing those to “power-on” and “oxygen-on” respectively.  
2. In claim 8 lines 8 and 13, examiner recommend changing “the environment” to “the closed environment” (in line 9, the limitation recites “the closed environment”.  Therefore to make it consistent, it is recommended that the limitation uses the same language “the closed environment”.
3. In claim 12, for the limitation “power on” and “oxygen on”, examiner recommend changing those to “power-on” and “oxygen-on” respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the relays" in lines 6, 7 and 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of relays”.
Claim 6 recites “can be” in line 2.  It’s not clear as to if the limitation after “can be” is required.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “is configured to be”.
Claim 7 recites the limitation "the oxygen level" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an oxygen level”.
Claim 7 recites “can be” in lines 10 and 11.  It’s not clear as to if the limitation after “can be” is required.  Examiner recommend applicant to amend these limitations to (and for examining purpose, examiner interprets this limitation is) “is configured to be”.
Claim 7 recites “the person of the oxygen level” in line 12.  It’s not clear as to what “person of the oxygen level” is.  Examiner recommend applicant to amend delete this limitation.
Claim 13 recites “can be” in line 2.  It’s not clear as to if the limitation after “can be” is required.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “is configured to be”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cislo (US 8123142) in view of Baek (US 20150056905), and further in view of Toth (US 7593212).
Regarding claim 1, Cislo teaches an apparatus for controlling a level of a parameter (temperature) in a closed environment (indoor space in the building) comprising:
a parameter sensor (col 4 lines 64-65, “temperature sensor 122 to monitor the interior temperature”) for detecting the level of the parameter in the closed environment;
release air supply into the environment (col 2 lines 6-7, “fan 102 to bring cool air into the building”) when the level of parameter is below a first predetermined level (In flowchart shown in fig 4.  When step 414 determines Ti is not greater than TLo, which can mean Ti is below TLo, then fan is turned on in step 404) without human interaction, monitoring or adjustment (col 2 lines 21-24, controller or control circuit 126 is used to activate fan); without human interaction, monitoring or adjustment to stop the air supply from being released into the environment when the level of parameter in the environment goes above a second predetermined level (THi) (In flowchart shown in fig 4.  When step 410 determines Ti is greater than THi, fan is turned off in step 412).
Cislo fails to teach the parameter is oxygen level; a plurality of relays whose operation is controlled by the level of oxygen; and air/oxygen flow is controlled by a valve in communication with the relays and the oxygen supply.
Baek teaches an oxygen level detected by an oxygen sensor ([0043] line 16, “recognition means 11 that recognizes an amount of remaining oxygen”) and a valve (40, fig 1) in operational communication with an oxygen supply (10, fig 1).
It would have been obvious at the time of filing to modify Cislo by adding an oxygen sensor and an oxygen supply as taught by Baek in order to provide an additional means of measuring breathable oxygen and make sure people in the building are provided with enough oxygen.
Toth teaches a plurality of relays (latching relay K3, and high and low switches 131) in communication with a valve (valve 50, fig 1).
It would have been obvious at the time of filing to modify Cislo in view of Baek by having plural relays of Toth that is in communication with the valve in order to provide a mechanism to control or latch valve based on desired preset values.
Regarding claim 2, Cislo in view of Baek, Toth teaches a latching relay (Toth Col 3 line 22, “latching relay K3”) connected to the valve and in communication with the sensor which opens the valve after the oxygen level has gone below the first predetermined level and keeps the valve open to release oxygen from the oxygen supply as long as the oxygen level is below the second predetermined level and which closes the valve after the oxygen level has gone above the second predetermined level and keeps the valve closed so no oxygen is released from the oxygen supply as long as the oxygen level is above the first predetermined level.
Regarding claim 3, Cislo in view of Baek, Toth teaches the plurality of relays include a high side relay in communication with the sensor and the latching relay, when the oxygen level is above the second predetermined level the sensor causes a high signal to be sent to the high side relay that activates the high side relay to send a close signal to the latching relay in turn causing the latching relay to close the valve; and includes a low side relay in communication with the sensor and the latching relay, when the oxygen level is below the first predetermined level the sensor causes a low signal to be sent to the low side relay that activates the low side relay to send an open signal to the latching relay in turn causing the latching relay to open the valve. (Relays inherently has a high side relay and a low side relay in order to generate two signals to open or close valve.)
Regarding claim 4, Cislo in view of Baek, Toth teaches the sensor includes software which determines whether the oxygen level is above the second predetermined level or below the first predetermined level and causes the high signal or low signal, respectively, to be sent out when appropriate (The controller of Cislo inherently has a software and the circuitry that store the software in order to operate the flowcharts.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cislo (US 8123142) in view of Baek (US 20150056905), and further in view of Toth (US 7593212), and further in view of Calio (US 7940188).
Regarding claim 5, Cislo in view of Baek, Toth teaches the all the limitations of claim 4.
Cislo in view of Baek, Toth fails to teach a power-on light which is lit when the apparatus is on, and an oxygen-on light which is lit when oxygen is being released by the valve.
Calio teaches a power-on light (Col 21 line 32, “Light indicator 1306”) which is lit when the apparatus is on (Col 21 line 34, “control module 904 is operating properly”), and a second on light (Col 21 line 32, “Light indicator 1308”) which is lit when flowrate is detected. (Col 21 line 35, “the flow rate is being detected”)
It would have been obvious at the time of filing to modify Cislo in view of Baek, Toth by adding indicating lights that detect flow and apparatus operation as taught by Calio in order to users to easily monitor operation condition of the system.
As modified Cislo in view of Baek, Toth, Calio teaches a power-on light which is lit when the apparatus is on, and an-oxygen on light which is lit when oxygen is being released by the valve (Examiner interprets that Calio’s text “operating properly” meaning the apparatus is on because if apparatus is not on, then it’s not operating properly.  Also, when combined, a flowrate sensor would be added to Cislo in view of Baek, Toth such that the flowrate sensor can monitor oxygen flow.  Therefore, when oxygen is being released, which means oxygen is flowing, then the light associated with the flow rate detector would be lit to indicate oxygen is flowing.  Therefore the combination teaches the limitations.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cislo (US 8123142) in view of Baek (US 20150056905), and further in view of Toth (US 7593212), and further in view of Calio (US 7940188), and further in view of Anthony (US 4901538).
Regarding claim 6, Cislo in view of Baek, Toth, Calio teaches the all the limitations of claim 5, and a duct (Baek 30, fig 1) connected to the valve and the oxygen supply.
Cislo in view of Baek, Toth, Calio fails to teach the duct is a quick release hose which can be disengaged from the valve if the valve does not operate.
Anthony teaches a quick release hose (Col 2 lines 61-62, “The flexible conduit members are generally provided with some suitable quick release mechanism”)
It would have been obvious at the time of filing to modify Cislo in view of Baek, Toth, Calio by using a quick release hose as taught by Anthony for the duct in order to allow quick disconnecting of the duct in the event of maintenance.
As modified, Cislo in view of Baek, Toth, Calio, Anthony teaches quick release hose “which is configured be disengaged from the valve if the valve does not operate” (This is functional language.  The combination is capable of performing this function.). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 20150056905) in view of Toth (US 7593212), and further in view of Anthony (US 4901538).
Regarding claim 7, Baek teaches a refuge chamber comprising 
an enclosure (100, fig 2-3) “which provides a protected environment for at least one person to be in” (This is intended function);
an oxygen supply (10, fig 1)  in communication with the enclosure (see fig 2);
a manifold (S1, fig 1-4.  Also [0011] lines 8-9, “an oxygen supply space (S1) in the elevator”) disposed in the enclosure to which a duct (30, fig 1) is connected
an apparatus (50, fig 1) “disposed in the enclosure” (controller 50 is capable of being disposed in the enclosure) for automatically controlling an oxygen level in the enclosure without human interaction, monitoring or adjustment (50 is electronic controller and is capable of controlling valve without human interaction, monitoring, or adjustment) having an oxygen sensor ([0043] line 16, “recognition means 11 that recognizes an amount of remaining oxygen”); and a valve (40, fig 1) connected to the oxygen supply with a duct (30, fig 1); a sensor ([0043] line 16, “recognition means 11 that recognizes an amount of remaining oxygen”).
Baek fails to teach the duct is a quick release hose; duct can be disconnected if the apparatus stops operating so oxygen can continue to be released from the oxygen supply, the manifold providing manual control by the person of the oxygen level when the quick release hose is connected to the manifold; and a plurality of relays in communication with the sensor that control when the valve is open or closed regarding release of oxygen by the valve from the oxygen supply.
Toth teaches a series of relays (latching relay K3, and high and low switches 131) in communication with a valve (valve 50, fig 1) that control when the valve is open or closed.
It would have been obvious at the time of filing to modify Baek by having plural relays of Toth that is in communication with the valve in order to provide a mechanism to control or latch valve based on desired preset values.
Anthony teaches a quick release hose (Col 2 lines 61-62, “The flexible conduit members are generally provided with some suitable quick release mechanism”)
It would have been obvious at the time of filing to modify Cislo in view of Baek, Toth, Calio in view of Toth by using a quick release hose as taught by Anthony for the duct in order to allow quick disconnecting of the duct in the event of maintenance.
 As combined Calio in view of Toth and Anthony teaches “duct is configured to be disconnected if the apparatus stops operating so oxygen is configured to continue to be released from the oxygen supply, the manifold providing manual control by the person of the oxygen level when the quick release hose is connected to the manifold” (This is functional language.  By having quick release hose, users can manually disconnect duct when necessary.) as well as relays in communication with the sensor that control when the valve is open or closed regarding release of oxygen by the valve from the oxygen supply (The relays are embedded in the circuitry that communicate with sensor and valves when combined.)

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cislo (US 8123142) in view of Baek (US 20150056905), and further in view of Toth (US 7593212).
Regarding claim 8, Cislo teaches method for controlling a level of a parameter (temperature) in a closed environment (indoor space in the building) comprising:
detecting with a parameter sensor (col 4 lines 64-65, “temperature sensor 122 to monitor the interior temperature”) for detecting the level of the parameter in the closed environment;
 releasing air supply into the closed environment (col 2 lines 6-7, “fan 102 to bring cool air into the building”) when detecting the level of parameter is below a first predetermined level (In flowchart shown in fig 4.  When step 414 determines Ti is not greater than TLo, which can mean Ti is below TLo, then fan is turned on in step 404) without human interaction, monitoring or adjustment (col 2 lines 21-24, controller or control circuit 126 is used to activate fan); without human interaction, monitoring or adjustment to stop the air supply from being released into the closed environment when detecting the level of parameter in the environment goes above a second predetermined level (THi) (In flowchart shown in fig 4.  When step 410 determines Ti is greater than THi, fan is turned off in step 412).
Cislo fails to teach the parameter is oxygen level; a plurality of relays whose operation is controlled by the level of oxygen; and air/oxygen flow is controlled by a valve in communication with the relays and the oxygen supply.
Baek teaches an oxygen level detected by an oxygen sensor ([0043] line 16, “recognition means 11 that recognizes an amount of remaining oxygen”) and a valve (40, fig 1) in operational communication with an oxygen supply (10, fig 1).
It would have been obvious at the time of filing to modify Cislo by adding an oxygen sensor and an oxygen supply as taught by Baek in order to provide an additional means of measuring breathable oxygen and make sure people in the building are provided with enough oxygen.
Toth teaches a series of relays (latching relay K3, and high and low switches 131) in communication with a valve (valve 50, fig 1).
It would have been obvious at the time of filing to modify Cislo in view of Baek by having plural relays of Toth that is in communication with the valve in order to provide a mechanism to control or latch valve based on desired preset values.
Regarding claim 9, Cislo in view of Baek, Toth teaches a latching relay (Toth Col 3 line 22, “latching relay K3”) connected to the valve and in communication with the sensor which opens the valve after the oxygen level has gone below the first predetermined level and keeps the valve open to release oxygen from the oxygen supply as long as the oxygen level is below the second predetermined level and which closes the valve after the oxygen level has gone above the second predetermined level and keeps the valve closed so no oxygen is released from the oxygen supply as long as the oxygen level is above the first predetermined level.
Regarding claim 10, Cislo in view of Baek, Toth teaches the plurality of relays include a high side relay in communication with the sensor and the latching relay, when the oxygen level is above the second predetermined level the sensor causes a high signal to be sent to the high side relay that activates the high side relay to send a close signal to the latching relay in turn causing the latching relay to close the valve; and includes a low side relay in communication with the sensor and the latching relay, when the oxygen level is below the first predetermined level the sensor causes a low signal to be sent to the low side relay that activates the low side relay to send an open signal to the latching relay in turn causing the latching relay to open the valve. (Relays inherently has a high side relay and a low side relay in order to generate two signals to open or close valve.)
Regarding claim 11, Cislo in view of Baek, Toth teaches the sensor includes software which determines whether the oxygen level is above the second predetermined level or below the first predetermined level and causes the high signal or low signal, respectively, to be sent out when appropriate (The controller of Cislo inherently has a software and the circuitry that store the software in order to operate the flowcharts.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cislo (US 8123142) in view of Baek (US 20150056905), and further in view of Toth (US 7593212), and further in view of Calio (US 7940188).
Regarding claim 12, Cislo in view of Baek, Toth teaches the all the limitations of claim 11.
Cislo in view of Baek, Toth fails to teach a power-on light which is lit when the apparatus is on, and an oxygen-on light which is lit when oxygen is being released by the valve.
Calio teaches a power-on light (Col 21 line 32, “Light indicator 1306”) which is lit when the apparatus is on (Col 21 line 34, “control module 904 is operating properly”), and a second on-light (Col 21 line 32, “Light indicator 1308”) which is lit when flowrate is detected. (Col 21 line 35, “the flow rate is being detected”)
It would have been obvious at the time of filing to modify Cislo in view of Baek, Toth by adding indicating lights that detect flow and apparatus operation as taught by Calio in order to users to easily monitor operation condition of the system.
As modified Cislo in view of Baek, Toth, Calio teaches a power on light which is lit when the apparatus is on, and an oxygen on light which is lit when oxygen is being released by the valve (Examiner interprets that Calio’s text “operating properly” meaning the apparatus is on because if apparatus is not on, then it’s not operating properly.  Also, when combined, a flowrate sensor would be added to Cislo in view of Baek, Toth such that the flowrate sensor can monitor oxygen flow.  Therefore, when oxygen is being released, which means oxygen is flowing, then the light associated with the flow rate detector would be lit to indicate oxygen is flowing.  Therefore the combination teaches the limitations.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cislo (US 8123142) in view of Baek (US 20150056905), and further in view of Toth (US 7593212), and further in view of Calio (US 7940188), and further in view of Anthony (US 4901538).
Regarding claim 13, Cislo in view of Baek, Toth, Calio teaches the all the limitations of claim 12, and a duct (Baek 30, fig 1) connected to the valve and the oxygen supply.
Cislo in view of Baek, Toth, Calio fails to teach the duct is a quick release hose which is configured to be disengaged from the valve if the valve does not operate.
Anthony teaches a quick release hose (Col 2 lines 61-62, “The flexible conduit members are generally provided with some suitable quick release mechanism”)
It would have been obvious at the time of filing to modify Cislo in view of Baek, Toth, Calio by using a quick release hose as taught by Anthony for the duct in order to allow quick disconnecting of the duct in the event of maintenance.
As modified, Cislo in view of Baek, Toth, Calio, Anthony teaches quick release hose “which is configured to be disengaged from the valve if the valve does not operate” (This is functional language.  The combination can perform this function.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Primary Examiner, Art Unit 3762